Citation Nr: 0923155	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-07 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic left hip 
disability.

2.  Entitlement to service connection for a chronic 
disability exhibited by low back pain.

3.   Entitlement to service connection for a right small toe 
disability.

4.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband
ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to 
February 2004.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2004 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a chronic left hip disability, a 
chronic disability exhibited by low back pain, right small 
toe disability and bilateral shin splints.  


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, left trochanteric 
bursitis had its onset in service.  

2.  The Veteran does not have a chronic disability exhibited 
by low back pain that was present in service or is otherwise 
related to active duty.

3.  The Veteran does not have a right small toe disability 
that was present in service or is otherwise related to active 
duty.

4.  The veteran expressed her desire to withdraw her appeal 
of the claim of entitlement to service connection for 
bilateral shin splints at the Board hearing in January 2009, 
before a decision by the Board was issued on this particular 
issue. 




CONCLUSIONS OF LAW

1.  Left trochanteric bursitis was incurred during active 
duty.  38 U.S.C.A. §§  1110, 5103, 5103A (West 2002); 
38 C.F.R. § 3.303 (2008).   

2.  A chronic disability exhibited by low back pain was not 
incurred or aggravated during active duty.  38 U.S.C.A. 
§§ 1110, 5103-5103A, (West 2002); 38 C.F.R. § 3.303 (2008).  
 

3.  A right small toe disability was not incurred or 
aggravated during active duty.  38 U.S.C.A. §§  1110, 5103, 
5103A (West 2002); 38 C.F.R. § 3.303 (2008).   

4.  The appeal with regard to the claim of entitlement to 
service connection for bilateral shin splints has been 
withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), requires VA to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  
	
Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondence dated in May 2004 and July 2006, the agency 
of original jurisdiction (AOJ) notified the Veteran under 38 
U.S.C.A. § 103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate her claims 
for service connection for a chronic left hip disability, a 
disability exhibited by low back pain, and right small toe 
disability.  She was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  In July 2006, the 
Veteran received notice regarding the process by which 
disability ratings and effective dates are established.   See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This last notice was delivered after the initial denial of 
the claims.  The AOJ subsequently readjudicated the claims 
based on all the evidence in the August 2008 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of her claims and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Veteran received a VA examination for joints in October 
2004.  At that time, no x-rays were obtained due to her 
pregnancy.  In correspondence dated in September 2007, the 
Veteran indicated her desire for an additional VA examination 
to obtain x-rays of her back and hips.  In June 2008, she was 
afforded a VA examination for her right hip complaints, and 
an x-ray was obtained.  The RO noted that another back 
examination was not scheduled since there was no evidence of 
a chronic back disability in service, and prior examination 
did not indicate that x-rays would have been ordered.  The 
Board agrees.  The duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A.§ 5103A(a)(2).  
See Charles v. Principi, 16 Vet. App. 370 (2002).  

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for service connection for 
a chronic left hip disability, a disability exhibited by low 
back pain and right small toe disability in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The Veteran has been medically evaluated in 
conjunction with her low back claim.

Service Connection

Chronic Left Hip Disability

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 2002).  

See 38 C.F.R. § 3.303 (2008) (For the showing of chronic 
disease, there must be a combination of sufficient 
manifestations to identify the disease entity and sufficient 
observation at the time, as distinguished from isolated 
findings or a diagnosis including the word "chronic").  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  See 38 C.F.R. § 3.310 (2008).  

The Veteran contends that she has a chronic left hip 
disability that is related to service or secondary to her 
service-connected right hip disability.  There were no 
complaints or findings of left hip disability in service.  
However, the Veteran filed a claim for bilateral hip 
disability in May 2004, about three months following her 
service discharge.  On VA examination in October 2004, 
bilateral trochanteric bursitis was diagnosed.  Service 
connection for right hip bursitis has been granted.  Left hip 
disability was not identified prior to service entry.  There 
is no showing of hip trauma or other indicia of the onset of 
left hip disability during the brief period of time between 
service discharge and the time the Veteran filed her claim in 
May 2004.  Resolving all doubt in the Veteran's favor, the 
left hip trochanteric bursitis identified on VA examination 
shortly after service discharge had its onset in service.  
See 38 C.F.R. § 3.102 (2008).  



Chronic Disability Exhibited by Low Back Pain
 
The Veteran contends that she has a disability exhibited by 
low back pain as a result of service.  In order to establish 
direct service connection, three elements must be satisfied.  
There must be medical evidence of a current disability; 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 1110, 1131 & 38 C.F.R. § 
3.303 (2008); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

On review, the Board finds that service connection is not 
warranted.  The Veteran's service treatment records shows she 
complained of low back pain in October 2003 and December 
2003.  The cause was noted as overuse.  In December 2003 the 
Veteran was placed on a temporary, two-week profile where she 
was instructed not to run, jump or flutter kick.  She could 
perform other exercises at her own pace.  No underlying 
disability exhibited by low back pain was identified in-
service.    

At VA examination in October 2004, the Veteran stated her 
lumbar spine pain began in service, but described no current 
symptoms.  Physical examination showed range of motion of 
lumbar spine was normal with flexion of 90 degrees, extension 
of 30 degrees, side bending of 45 degrees and rotation of 45 
degrees.  Range of motion was not limited by pain, weakness, 
fatigue, lack of endurance or repetition.  The diagnosis was 
normal lumbar spine.

In May 2006, the Veteran followed up at the VA medical center 
in New Orleans with complaints of low back pain.  She stated 
the pain started in the military, but has gotten worse in the 
past few months especially when picking up her son.  The pain 
was noted in the lumbar area and radiated across the 
Veteran's back.  Examination showed point tenderness over L4 
with minimal pain in the paraspinal area.  Lordotic curvature 
to lower back was normal and sensation intact.  The 
physician's impression was the Veteran had mechanical low 
back pain based upon the chronic nature of her pain and 
worsening associated with movement.  The physician stated 
however, that he would not rule-out epidural abscess (Veteran 
had recently given birth).  The Veteran was scheduled for 4 
weeks of physical therapy.  If no significant improvement was 
noted, an MRI would be ordered to determine the etiology of 
her complaints.  By August 2006, the Veteran reported 
improvement with her low back pain.  There is no evidence 
that an MRI or x-rays were obtained.   

Despite the in-service complaints for low back pain, the 
Veteran has not satisfied the first element of her service 
connection claim (evidence of a current disability).  Pain is 
not analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking 
service connection for a neck disability and an increased 
rating for a low back disability.  On the issue of service 
connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court.)  Congress has specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), and 
it, therefore, must be denied.    

At her hearing, the Veteran testified she has difficulty 
bending, stooping, squatting and lifting her son as a result 
of her back pain.  She also stated that hiking puts a lot of 
pressure on her back.  The Board recognizes that the Veteran 
is competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to her 
through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, she is not competent to establish the 
nature and etiology of her low back pain.  While a layperson 
is certainly capable of providing evidence of symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge or expertise, such as the 
condition causing the symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  Furthermore, the Veteran testified that she has 
not been diagnosed for any disability related to back pain.  
(See hearing transcript, page 10).  As such, there is no 
evidence of record indicating that the Veteran currently has 
a chronic disability exhibited by low back pain as a result 
of service.    

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran has a chronic disability exhibited 
by low back pain that is causally related to service.  Thus 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Service connection for a chronic disability 
exhibited by low back pain is denied.      

Right Small Toe Disability

The Veteran is also seeking service connection for a right 
small toe disability.  The Veteran testified that she 
dislocated her toe in service, and it was subsequently 
relocated.  Since discharge, she experiences recurrent 
dislocations.  Service treatment records from June 2003 to 
March 2004 do not reflect evidence of a dislocated right 
small toe in-service.  The service treatment records are 
negative for any complaints of, treatment for or diagnosis of 
a right small toe disability in-service.

During a VA joints examination in October 2004, the Veteran 
did not report any complaints associated with her right small 
toe.  Physical examination showed normal posture and gait.  
The Veteran stood on her heels and toes easily.  The Veteran 
was not diagnosed with a right small toe disability.

The Veteran's VA outpatient records from March 2006 to 
February 2009, and June 2008 VA examination have been 
reviewed.  These records are also negative for any 
complaints, treatment, or diagnosis of a right small toe 
disability.  

The Board finds that service connection for a right small toe 
disability is unwarranted.  As noted above, the first 
question for consideration in evaluating a direct service 
connection claim is whether the competent evidence 
demonstrates a current disability.  The Veteran testified 
that she does not currently have a diagnosis, nor has she 
sought medical treatment for her complaints.  She stated that 
she has recurrent dislocations, and usually puts her toe back 
in place herself.  (See 


hearing transcript, page 14).  The Veteran is competent to 
testify as to any symptoms she experiences.  See Layno v. 
Brown, supra.  As a lay person, however, she is not competent 
to offer medical evidence, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992); Moray v. Brown, 
5 Vet. App. 211 (1993).  

In sum, there is no competent evidence of a right small toe 
disability of record.  In the absence of a current clinical 
diagnosis, service connection must be denied.  Brammer v. 
Derwinski, supra (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for a right small toe disability is not 
warranted.

Bilateral Shin Splints

As noted in the transcript of the January 2009 Board hearing, 
in the pre-hearing conference the appellant requested that 
her appeal of entitlement to service connection for bilateral 
shin splints be withdrawn.  As of January 2009, the Board had 
not yet promulgated a final decision on the veteran's appeal 
of that claim.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2008); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).

Because the veteran has clearly expressed her desire to 
terminate her appeal for this benefit, because that request 
has been reduced to writing, and because the Board had not 
yet promulgated a decision on her appeal at the time of his 
request for withdrawal, the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204(b) 
(2008).  Accordingly, further action by the Board on this 
particular matter is not appropriate and the veteran's appeal 
should be dismissed.  38 U.S.C.A. § 7105(d) (West 2002).


ORDER

Service connection for a left hip trochanteric bursitis is 
granted.

Service connection for a disability exhibited by low back 
pain is denied.

Service connection for a right small toe disability is 
denied.

The appeal of the claim of entitlement to service connection 
for bilateral shin splints is dismissed.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


